
	
		I
		111th CONGRESS
		2d Session
		H. R. 5073
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. Broun of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and Labor,
			 Appropriations,
			 the Judiciary,
			 Natural Resources,
			 House Administration, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To repeal the Patient Protection and Affordable Care Act
		  and the Health Care and Education Reconciliation Act of 2010 and enact the
		  OPTION Act of 2009.
	
	
		1.Repeal of the Patient
			 Protection and Affordable Care Act and the Health Care and Education
			 Reconciliation Act of 2010
			(a)PPACAEffective as of the enactment of the
			 Patient Protection and Affordable Care Act, such Act is repealed, and the
			 provisions of law amended or repealed by such Act are restored or revived as if
			 such Act had not been enacted.
			(b)Health Care and
			 Education Reconciliation Act of 2010Effective as of the enactment of the Health
			 Care and Education Reconciliation Act of 2010, such Act is repealed, and the
			 provisions of law amended or repealed by such Act are restored or revived as if
			 such Act had not been enacted.
			2.Enactment of the
			 OPTION Act of 2009The bill
			 H.R. 3889 (111th Congress), as introduced in the House of Representatives on
			 October 21, 2009, is hereby enacted into law.
		
